Citation Nr: 1206352	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  09-00 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Shreveport, Louisiana


THE ISSUE

Entitlement to payment or reimbursement by VA for unauthorized hospitalization medical expenses incurred at the East Texas Medical Center between January 30, 2008 and February 2, 2008. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel





INTRODUCTION

The Veteran had active service from December 1965 to December 1967. 

This matter comes before the Board of Veterans' Appeals  (BVA or Board) from a May 2008 decision of the Department of Veterans Affairs Medical Center in Shreveport, Louisiana.  


FINDINGS OF FACT

1.  Between January 28, 2008 and February 2, 2008, the Veteran received emergency medical services at the East Texas Medical Center, in Gilmer, Texas, a non-VA medical facility for which he incurred medical expenses, for a nonservice-connected disability; the Veteran has been reimbursed for his treatment at HMC between January 28, 2008 and January 29, 2008.  

2.  The emergency medical services provided at East Texas Medical Center were of such a nature that a reasonably prudent person would expect that delay in seeking immediate medical attention would be hazardous to life or health; VA or other Federal facilities were not feasibly available and an attempt to use them beforehand would not have been reasonable; the Veteran's condition is not shown to have stabilized at any time prior to his discharge.  


CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized medical expenses incurred at the East Texas Medical Center between January 30, 2008 and February 2, 2008 have been met.  38 U.S.C.A. §§ 1728, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 17.53, 17.120 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he is entitled to payment or reimbursement by VA for unauthorized hospitalization medical expenses incurred at the East Texas Medical Center (ETMC) in Gilmer, Texas, between January 30, 2008 and February 2, 2008.  In response to various statements from VA, he argues that he is service-connected for posttraumatic stress disorder (PTSD) at the 100 percent rate, that he does not have any coverage, and that the condition for which he was treated may have been related to his medications used to control his psychiatric symptoms.  

Congress has authorized the reimbursement or payment for unauthorized emergency medical treatment of Veterans, under two statutory provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  38 U.S.C.A. § 1728 applies to Veterans who have been granted service connection for at least one disability at the time they sought treatment or who were participants in a vocational rehabilitation program.  

In this case, service connection is currently in effect for inter alia PTSD, evaluated as 100 percent disabling.  As such, 38 U.S.C.A. § 1728 is applicable, the Veteran is not eligible for reimbursement under Section 1725 (which governs payment where a Veteran has not been granted service connection for the disorder treated or is not in receipt of total compensation), and no further discussion of payment under 38 U.S.C.A. § 1725 is necessary. 

The Veteran does not argue, and the record does not show, that prior authorization was received from the VAMC to seek medical care at ETMC beginning on January 28, 2008, nor was an application for authorization made to VA within 72 hours of his treatment. 

For these reasons, in the absence of prior authorization or deemed prior authorization for medical services, there is no factual or legal basis for payment or reimbursement by VA under 38 C.F.R. §§ 17.52, 17.53, and 17.54 for medical services for a nonservice-connected disability at ETMC, a non-VA facility, between January and February of 2008.  

To the extent allowable, payment or reimbursement of the expenses of care, not previously authorized, in a private or public (or Federal) hospital not operated by VA, or of any medical services not previously authorized including transportation (except prosthetic appliances, similar devices, and repairs) may be paid on the basis of a claim timely filed, under the following circumstances: 

(a) For veterans with service connected disabilities.  Care or services not previously authorized were rendered to a veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability; (4) For any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. Ch . 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and 

(b) In a medical emergency.  Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and 

(c) When Federal facilities are unavailable.  VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused. 

38 C.F.R. § 17.120; see also 38 U.S.C.A. § 1728(a) (1)-(3). 

All three statutory requirements must be met before reimbursement can be authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 547 (1997).  

A VA facility may be considered as not feasibly available when the relative distance of the travel involved makes it necessary or economically advisable to use non-VA facilities.  See 38 C.F.R. § 17.53 (2011); see also Cotton v. Brown, 7 Vet. App. 325, 327-28 (1995) (providing that the fact that a VA medical center was located in the same city as the private facility did not provide an adequate basis for the Board's findings that a VA facility was "available"; rather, the determination of whether a VA facility was "feasibly available" must be made after consideration of such factors as the urgent nature of the veteran's medical condition and the length of any delay that would have been required to obtain treatment from a VA facility). 

In this case, the Veteran has a 100 percent rating, and a VA physician determined that his treatment was for a medical emergency.  See April 2008 VA worksheet.  The RO appears to have denied the claim based on its conclusion that the Veteran could have been transferred to an available VA facility as of January 30, 2008; thus, the RO implicitly determined that the requirement at 38 C.F.R. § 17.120(b), (c)  had not been met as of that date. 

Reports from ETMC, dated between January 28, 2008 and February 2, 2008, show that the Veteran was admitted with a tentative diagnosis of small bowel obstruction, following a history of three days of such symptoms as vomiting, diarrhea, nausea, abdominal cramping, pain, and a low-grade fever.  A NGT (nasogastric tube) was placed, and he was afforded a variety of tests.  On January 31, 2008, he was transported to a related facility, ETMC in Tyler, Texas, for a GI (gastrointestinal) series while under IV (intravenous) therapy and with a NGT.  He was returned to ETMC later that same day, at which time he was noted to have anxiety and pain, and to require medication.  He was discharged on February 2, 2008.  

An April 2008 VA worksheet contains the signature of a VA registered nurse, and a VA physician.  In relevant part, the worksheet states that the Veteran was service-connected for PTSD at the 100 percent rate, that the Veteran lived 158 miles from this (VA) facility, that his diagnosis was unspecified intestinal obstruction, that his ER (emergency room) diagnosis was not service-connected and was not considered as adjunct to his service-connected disabilities, and that his admission was considered an emergency.  The worksheet indicates that "VA facilities [were] available for patient to transfer when stabilized," and "patient declined transfer to OBVAMC." This worksheet indicates that payment for treatment at ETMC was approved for January 28, 2008 and January 29, 2008.  

A VA medical record, dated January 30, 2008, from an RN (registered nurse) states, in relevant part, that on that day, VA had received a call from an employee at ETMC Gilmer and was informed that the Veteran had been admitted with a diagnosis of small bowel obstruction.  The RN stated that she had talked to the Veteran, and that, "the patient declined transfer to this facility.  Patient stated that he thought he would be discharged from the non-VA facility in Thursday 01/31/2008."  

The Board finds that the evidence is insufficient to show that the period of time in issue, from January 30, 2008 and February 2, 2008, was not a "continued medical emergency" of such a nature that the Veteran could have been safely discharged or transferred to a VA or other Federal facility.  See 38 C.F.R. § 17.120(b).  The evidence shows that the Veteran was admitted for abdominal complaints that included pain and vomiting.  A VA physician has indicated that his admission was a medical emergency.  The Veteran's first two days of treatment at ETMC have been approved for payment, however, the evidence shows that he subsequently underwent a considerable amount of testing and treatment, to include a transfer to another facility for additional testing on January 31, 2008, at which time he was noted to have a NGT and be on IV therapy.  Although the Board has considered the notations in the April 2008 worksheet, these notations are bare conclusions which are unaccompanied by a discussion of the Veteran's progress and/or treatment, nor do they cite to any clinical findings.  See e.g., Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from the reasoned analysis that the medical professional provides in support of his/her opinion).  In this regard, the ETMC records do not include clear evidence to show that the Veteran was clinically stable on any particular day prior to his discharge.  The Board has also considered that the January 30, 2008 VA medical record indicates that the Veteran declined to be transferred to a VA facility because he thought he was to be discharged from ETMC the next day.  However, the Veteran is not charged with medical expertise to be able to assess his own condition.  In fact, he was not discharged on January 30th, and as previously stated, it appears that the ETMC physicians determined that he had to be transferred to ETMC Tyler on January 31st for more testing.  Under the circumstances, the Board is unable to conclude that the evidence is sufficient to show that the Veteran was stabilized at any particular point in time prior to his discharge.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (VA adjudicators may not substitute their own judgment on a medical matter); Willis v. Derwinski, 1 Vet. App. 66 (1991).  Furthermore, despite the implications in the January 30, 2008 VA medical record, to there are no findings or opinions by VA personnel to show that a VA facility was feasibly available, therefore any such conclusion would be completely without supporting objective evidence, or findings of fact.  Neives-Rodriguez; Cotton. 

Given the foregoing, the Board finds that the evidence is at least in equipoise, and that payment or reimbursement of medical expenses incurred at ETMC between January 30, 2008 and February 2, 2008 is warranted. 

As a final matter, on November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became law with significant changes in VA's duty to notify and assist.  Regulations implementing the VCAA have also been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

It does not appear that the Veteran was provided with VCAA notice.  In any event, there is no indication in the VCAA that Congress intended the act to revise the unique, specific claim provisions of Chapter 17, Title 38 of the United States Code, and the Veteran's claim has been granted.  See 38 C.F.R. §§ 17.123-17.132; see also Barger v. Principi, 16 Vet. App. 132, 138 (2002).  In the circumstances of this case, there is no further duty to notify or to assist.  








ORDER

The appeal is granted.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


